UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4703


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALEJANDRO LONGORIA, a/k/a Felix Longoria, a/k/a John,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cr-00505-CMC-02)


Submitted:    April 28, 2009                   Decided:    May 15, 2009


Before WILKINSON and      MICHAEL,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Delgado, BLUESTEIN, NICHOLS, THOMPSON & DELGADO, LLC,
Columbia, South Carolina, for Appellant. Jimmie Ewing, Mark C.
Moore, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alejandro Longoria pled guilty pursuant to a written

plea agreement to one count of conspiracy to possess with intent

to distribute and to distribute fifty grams or more of cocaine

base,     five    kilograms    or   more   of    powder    cocaine,   and    100

kilograms or more of marijuana, in violation of 21 U.S.C. § 846

(2006) (Count One), and one count of conspiracy to commit money

laundering, in violation of 18 U.S.C. § 1956(h) (2006) (Count

Thirty-Four).       Longoria was sentenced to a total term of 292

months in prison, and he timely appeals.

             Counsel for Longoria filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious grounds for appeal, but questioning whether

the   district     court   properly   conducted    Longoria’s    guilty     plea

hearing     and    fashioned    a   reasonable    sentence.       Finding     no

reversible error, we affirm.

            In the absence of a motion to withdraw a guilty plea

in the district court, we review for plain error the adequacy of

the guilty plea proceeding under Fed. R. Crim. P. 11.                   United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                      Our

examination of the record shows that the district court fully

complied with the requirements of Rule 11.                Longoria’s plea was

knowingly, voluntarily and intelligently entered, and supported

by a factual basis.        We therefore find no error.

                                       2
               Moreover,     a    review     of     the    record    reveals    that   the

district       court   did       not   abuse       its    discretion      in   sentencing

Longoria.       When determining a sentence, the district court must

calculate the appropriate advisory guidelines range and consider

it   in   conjunction        with      the   factors       set   forth    in   18   U.S.C.

§ 3553(a) (2006).            Gall v. United States, 128 S. Ct. 586, 596

(2007).     Appellate review of a district court’s imposition of a

sentence,       “whether      inside,        just        outside,    or    significantly

outside the [g]uidelines range,” is for abuse of discretion.

Id. at 591.        Sentences within the applicable guidelines range

may be presumed by the appellate court to be reasonable.                            United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

               The district court followed the necessary procedural

steps     in     sentencing         Longoria,        appropriately        treating     the

sentencing       guidelines       as    advisory,         properly    calculating      and

considering the applicable guidelines range, and weighing the

relevant § 3553(a) factors.                  The court found that concurrent

sentences of 292 months on Count One and 240 months on Count

Thirty-Four were appropriate in light of the seriousness of the

offenses, Longoria’s leadership role in the drug organization,

the need to promote respect for the law and to protect the

public, and because a substantial amount of drugs were involved.

Furthermore, Longoria’s sentence for Count One, which is the low

end of the applicable guidelines range and below the statutory

                                               3
maximum of life in prison, is presumed reasonable on appeal.

Further, while Longoria’s sentence on Count Thirty-Four is the

statutory       maximum,    we     note    that    it       is   below   the   guidelines

range.     Accordingly, we conclude that the district court did not

abuse its discretion in sentencing Longoria.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                             This court

requires that counsel inform Longoria, in writing, of the right

to petition the Supreme Court of the United States for further

review.    If    Longoria        requests    that       a    petition    be    filed,   but

counsel believes that such a petition would be frivolous, then

counsel    may    move     in    this     court   for       leave   to   withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Longoria.

            We dispense with oral argument because the facts and

legal    contentions       are     adequately       presented       in   the    materials

before    the    court     and    argument       would       not   aid   the   decisional

process.

                                                                                 AFFIRMED




                                             4